                                          Case 4:20-cv-07623-PJH Document 33 Filed 08/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                 Case No. 20-cv-07623-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER GRANTING MOTION TO FILE
                                                v.                                      UNDER SEAL
                                   9

                                  10     ADAM MARLOWE, et al.,                          Re: Dkt. No. 28
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. This case continues with allegations that the two defendant sheriff’s

                                  15   deputies used excessive force against plaintiff at the Sonoma County Main Adult

                                  16   Detention Facility (“MADF”). Defendants have filed a motion for summary judgment and

                                  17   have submitted six videos from inside of the MADF. The videos show the inside of an

                                  18   inmate housing module and the hallways and booking area of the MADF. Defendants

                                  19   note that the videos could be studied for tactical use by the public, such as future and/or

                                  20   friends and family of current inmates. This could jeopardize the health and safety of staff

                                  21   and inmates. Defendants request that the videos be filed under seal.

                                  22          “The proponent of sealing bears the burden with respect to sealing. A failure to

                                  23   meet that burden means that the default posture of public access prevails.” Kamakana v.

                                  24   City & County of Honolulu, 447 F.3d 1172, 1182 (9th Cir. 2006). In this district, requests

                                  25   to file documents under seal in civil cases are governed by Civil Local Rule 79-5, which

                                  26   provides that “[n]o document may be filed under seal . . . except pursuant to a Court

                                  27   order that authorizes the sealing of the particular document, or portions thereof[;]” and

                                  28   further, that a sealing order may issue only based upon a request showing that the
                                           Case 4:20-cv-07623-PJH Document 33 Filed 08/02/21 Page 2 of 2




                                   1   document, or portions thereof, is privileged, or protectable as a trade secret, or otherwise

                                   2   entitled to protection under the law. Civ. L.R. 79-5(a). In particular, “[t]he request must be

                                   3   narrowly tailored to seek sealing only of sealable material. . . .” Id.

                                   4          Defendants have met their burden. Defendants note that plaintiff will be provided

                                   5   the videos and they have shown that the videos are entitled to protection under the law to

                                   6   ensure the health and safety of inmates and staff at the MADF. Defendants’ request is

                                   7   narrowly tailored and the remainder of the motion for summary judgment is open to the

                                   8   public and describes the substance of the videos without jeopardizing the safety of

                                   9   inmates and staff. Defendants’ motion to file under seal (Docket No. 28) is GRANTED

                                  10   and the clerk is requested to file the videos under SEAL.1

                                  11          IT IS SO ORDERED.

                                  12   Dated: August 2, 2021
Northern District of California
 United States District Court




                                  13

                                  14                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  15                                                             United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                  28    The court will address defendants’ request for a protective order in a concurrently filed
                                       order.
                                                                                  2
